I agree to the conclusion reached upon the ground that no authority exists under the Charter of the City of Tampa to exercise such power of taxation as attempted by the Ordinance attacked, if indeed such power could be conferred by the Legislature.
The case does not present a question of classification as presented in either of the two cases discussed, viz.: Clark v. City of Titusville, 184 U.S. 329, 72 Sup. Ct. 382, 46 L. Ed. 569, and Stewart Dry Goods Co. v. Lewis, 294 U.S. 550, 55 Sup. Ct. 525, 79 L. Ed. 1054.
In the ordinance attacked an effort is obviously made to tax the studious labor, industry and talent by which one attorney makes his franchise or license produce more income than another's. Besides, it is an attempted tax on income in violation of Article IX, Section 11, Constitution of Florida. See McCaskell v. State, 53 Ala. 510, Ann. Cas. 1912 A. 602, note.